Case 2:19-cv-08580-JFW-MAA Document 38-3 Filed 03/22/21 Page 1 of 9 Page ID #:664




                         Exhibit B
       Case
Employee (ID) 2:19-cv-08580-JFW-MAA
              Total Hours Branch               Document    38-3 Filed 03/22/21
                                                                Employee          Page
                                                                          (ID) Total    2 ofBranch
                                                                                     Hours    9 Page ID #:665
698331           5,439.75 Atlanta GA - Drivers                   1283229           976.00   Los   Angeles   CA   West   - Drivers
1317287              18.00 Birmingham AL - Drivers               1345385           587.75   Los   Angeles   CA   West   - Drivers
1346743              61.25 Birmingham AL - Drivers               2277729           108.50   Los   Angeles   CA   West   - Drivers
2561515          1,467.34 Chicago IL - Drivers                   2558535           164.00   Los   Angeles   CA   West   - Drivers
2226980            405.00 Denver CO - Drivers                    2483647            12.00   Los   Angeles   CA   West   - Drivers
775841               23.00 Denver CO - Drivers                   2535901           847.00   Los   Angeles   CA   West   - Drivers
955696             180.25 Denver CO - Drivers                    2543099           313.25   Los   Angeles   CA   West   - Drivers
2713853            179.75 Los Angeles CA East - Drivers          1399975           278.75   Los   Angeles   CA   West   - Drivers
2253483            103.89 Los Angeles CA East - Drivers          2705556             8.00   Los   Angeles   CA   West   - Drivers
2253515            346.50 Los Angeles CA East - Drivers          2810099            24.00   Los   Angeles   CA   West   - Drivers
2679169          1,458.17 Los Angeles CA East - Drivers          1346070         2,342.80   Los   Angeles   CA   West   - Drivers
899924                5.50 Los Angeles CA East - Drivers         1216994         4,934.25   Los   Angeles   CA   West   - Drivers
2443688            663.71 Los Angeles CA East - Drivers          1308830           385.50   Los   Angeles   CA   West   - Drivers
2390377              30.75 Los Angeles CA East - Drivers         901945          4,309.00   Los   Angeles   CA   West   - Drivers
2660947               4.83 Los Angeles CA East - Drivers         936039            581.75   Los   Angeles   CA   West   - Drivers
755537             674.25 Los Angeles CA East - Drivers          909853          3,702.25   Los   Angeles   CA   West   - Drivers
1147838            737.75 Los Angeles CA East - Drivers          881912          1,803.08   Los   Angeles   CA   West   - Drivers
881500             453.50 Los Angeles CA East - Drivers          909959          1,070.00   Los   Angeles   CA   West   - Drivers
1148108            754.50 Los Angeles CA East - Drivers          1412318           437.25   Los   Angeles   CA   West   - Drivers
820420               57.75 Los Angeles CA East - Drivers         1414200           766.00   Los   Angeles   CA   West   - Drivers
2581426            161.25 Los Angeles CA East - Drivers          2606335            28.25   Los   Angeles   CA   West   - Drivers
802357               17.25 Los Angeles CA East - Drivers         2758545           295.00   Los   Angeles   CA   West   - Drivers
2189105            823.50 Los Angeles CA East - Drivers          701455          4,875.00   Los   Angeles   CA   West   - Drivers
1194298            110.00 Los Angeles CA East - Drivers          2783726           295.25   Los   Angeles   CA   West   - Drivers
1190605            150.00 Los Angeles CA East - Drivers          1331453             7.75   Los   Angeles   CA   West   - Drivers
786627             599.50 Los Angeles CA East - Drivers          2357924            18.50   Los   Angeles   CA   West   - Drivers
729890               10.00 Los Angeles CA East - Drivers         2334704           842.75   Los   Angeles   CA   West   - Drivers
2400942          2,234.75 Los Angeles CA East - Drivers          1392165            24.00   Los   Angeles   CA   West   - Drivers
1149900            459.25 Los Angeles CA East - Drivers          2504590           144.00   Los   Angeles   CA   West   - Drivers
2437317            272.80 Los Angeles CA East - Drivers          1324925           106.00   Los   Angeles   CA   West   - Drivers
893675             211.25 Los Angeles CA East - Drivers          939368            437.00   Los   Angeles   CA   West   - Drivers
851125             721.75 Los Angeles CA East - Drivers          2484843         1,574.00   Los   Angeles   CA   West   - Drivers
624051               17.50 Los Angeles CA East - Drivers         2757470           295.50   Los   Angeles   CA   West   - Drivers
1196869              20.25 Los Angeles CA East - Drivers         2719006         1,232.95   Los   Angeles   CA   West   - Drivers
2552028            931.75 Los Angeles CA East - Drivers          1410634            79.50   Los   Angeles   CA   West   - Drivers
2834641              77.50 Los Angeles CA East - Drivers         2767550           623.75   Los   Angeles   CA   West   - Drivers
2435079            858.72 Los Angeles CA East - Drivers          2677601           183.75   Los   Angeles   CA   West   - Drivers
967432             466.00 Los Angeles CA East - Drivers          1213410           133.00   Los   Angeles   CA   West   - Drivers
1219626            456.00 Los Angeles CA East - Drivers          1328507           187.00   Los   Angeles   CA   West   - Drivers
1199531          1,008.00 Los Angeles CA East - Drivers          1383959             4.00   Los   Angeles   CA   West   - Drivers
2593749            368.75 Los Angeles CA East - Drivers          2233415            27.00   Los   Angeles   CA   West   - Drivers
861605             135.00 Los Angeles CA East - Drivers          763564          8,202.80   Los   Angeles   CA   West   - Drivers
2552385            145.75 Los Angeles CA East - Drivers          2809302           258.00   Los   Angeles   CA   West   - Drivers
1249130          1,684.25 Los Angeles CA East - Drivers          2542955           756.00   Los   Angeles   CA   West   - Drivers
709046             250.25 Los Angeles CA East - Drivers          1295371           494.25   Los   Angeles   CA   West   - Drivers
1347924            993.50 Los Angeles CA East - Drivers          2599187           227.50   Los   Angeles   CA   West   - Drivers
2593823              60.25 Los Angeles CA East - Drivers         1376758         1,333.75   Los   Angeles   CA   West   - Drivers
1198719            231.50 Los Angeles CA East - Drivers          2278111            12.00   Los   Angeles   CA   West   - Drivers
2171315          1,141.75 Los Angeles CA East - Drivers          2579337         1,534.25   Los   Angeles   CA   West   - Drivers
894721               11.00 Los Angeles CA East - Drivers         2597113         1,126.00   Los   Angeles   CA   West   - Drivers
2597024              12.00 Los Angeles CA East - Drivers         1364122         6,871.25   Los   Angeles   CA   West   - Drivers
1332849              92.25 Los Angeles CA East - Drivers         2355379           269.00   Los   Angeles   CA   West   - Drivers
868025               11.75 Los Angeles CA East - Drivers         2460586           714.77   Los   Angeles   CA   West   - Drivers
2610179              96.52 Los Angeles CA East - Drivers         1251811         1,376.75   Los   Angeles   CA   West   - Drivers
1384609            131.50 Los Angeles CA East - Drivers          2534648           443.63   Los   Angeles   CA   West   - Drivers
1368528            442.00 Los Angeles CA East - Drivers          751320          1,464.75   Los   Angeles   CA   West   - Drivers
966166             330.75 Los Angeles CA East - Drivers          2486560           215.50   Los   Angeles   CA   West   - Drivers
949366             708.75 Los Angeles CA East - Drivers          2738391            45.50   Los   Angeles   CA   West   - Drivers
741597             687.50 Los Angeles CA East - Drivers          1281161         4,617.25   Los   Angeles   CA   West   - Drivers
1370260            445.00 Los Angeles CA East - Drivers          1284207           917.00   Los   Angeles   CA   West   - Drivers
2611175            755.75 Los Angeles CA East - Drivers          1411470            55.50   Los   Angeles   CA   West   - Drivers
943456 Case   2:19-cv-08580-JFW-MAA       Document
                  493.00 Los Angeles CA East - Drivers 38-3 Filed 03/22/21 Page
                                                            1426629             3 ofLos
                                                                             15.75    9 Angeles
                                                                                         Page IDCA #:666
                                                                                                   West - Drivers
2363988          5,949.50   Los   Angeles   CA   East   - Drivers   787645      116.50   Los   Angeles   CA   West   - Drivers
2403663            260.40   Los   Angeles   CA   East   - Drivers   2778999     431.55   Los   Angeles   CA   West   - Drivers
1159810              9.00   Los   Angeles   CA   East   - Drivers   2674637     686.53   Los   Angeles   CA   West   - Drivers
2392480            615.25   Los   Angeles   CA   East   - Drivers   1412967      12.00   Los   Angeles   CA   West   - Drivers
2728428              8.75   Los   Angeles   CA   East   - Drivers   929309    2,194.00   Los   Angeles   CA   West   - Drivers
2364099            496.75   Los   Angeles   CA   East   - Drivers   2454107     423.25   Los   Angeles   CA   West   - Drivers
1776950          2,013.27   Los   Angeles   CA   East   - Drivers   1397559      29.50   Los   Angeles   CA   West   - Drivers
2813015             95.00   Los   Angeles   CA   East   - Drivers   2345283      53.50   Los   Angeles   CA   West   - Drivers
963589               8.00   Los   Angeles   CA   East   - Drivers   1428820     592.75   Los   Angeles   CA   West   - Drivers
2209126              8.00   Los   Angeles   CA   East   - Drivers   2660684      34.50   Los   Angeles   CA   West   - Drivers
698638               1.00   Los   Angeles   CA   East   - Drivers   1293936     204.50   Los   Angeles   CA   West   - Drivers
2539188            298.68   Los   Angeles   CA   East   - Drivers   2715374   1,062.75   Los   Angeles   CA   West   - Drivers
2791055             62.00   Los   Angeles   CA   East   - Drivers   2632452     878.00   Los   Angeles   CA   West   - Drivers
914904             159.75   Los   Angeles   CA   East   - Drivers   2651319       8.00   Los   Angeles   CA   West   - Drivers
930417             254.50   Los   Angeles   CA   East   - Drivers   1326359      90.25   Los   Angeles   CA   West   - Drivers
2421828            568.60   Los   Angeles   CA   East   - Drivers   2469004     395.00   Los   Angeles   CA   West   - Drivers
2221735            103.30   Los   Angeles   CA   East   - Drivers   2543010     393.00   Los   Angeles   CA   West   - Drivers
2474895            102.25   Los   Angeles   CA   East   - Drivers   2533615   1,773.75   Los   Angeles   CA   West   - Drivers
2455979            355.86   Los   Angeles   CA   East   - Drivers   2162939      24.50   Los   Angeles   CA   West   - Drivers
2278038          1,332.55   Los   Angeles   CA   East   - Drivers   2778910     131.00   Los   Angeles   CA   West   - Drivers
2237969          1,538.30   Los   Angeles   CA   East   - Drivers   1241434      24.00   Los   Angeles   CA   West   - Drivers
2593331          1,616.81   Los   Angeles   CA   East   - Drivers   2276911     762.75   Los   Angeles   CA   West   - Drivers
879505           1,049.25   Los   Angeles   CA   East   - Drivers   1434857     877.50   Los   Angeles   CA   West   - Drivers
1145942            223.00   Los   Angeles   CA   East   - Drivers   748196      218.25   Los   Angeles   CA   West   - Drivers
943803              12.00   Los   Angeles   CA   East   - Drivers   2703820      23.42   Los   Angeles   CA   West   - Drivers
2364667          1,237.59   Los   Angeles   CA   East   - Drivers   2574960     751.75   Los   Angeles   CA   West   - Drivers
2543314              8.00   Los   Angeles   CA   East   - Drivers   1298828      53.50   Los   Angeles   CA   West   - Drivers
2380620             51.25   Los   Angeles   CA   East   - Drivers   2503759     904.00   Los   Angeles   CA   West   - Drivers
2464106             28.50   Los   Angeles   CA   East   - Drivers   2503631     338.00   Los   Angeles   CA   West   - Drivers
1290153             48.25   Los   Angeles   CA   East   - Drivers   2611606     528.00   Los   Angeles   CA   West   - Drivers
1401770          2,843.75   Los   Angeles   CA   East   - Drivers   869203    2,713.75   Los   Angeles   CA   West   - Drivers
1355531            118.25   Los   Angeles   CA   East   - Drivers   2363186      90.50   Los   Angeles   CA   West   - Drivers
894729              68.00   Los   Angeles   CA   East   - Drivers   2461520   3,810.33   Los   Angeles   CA   West   - Drivers
1375592             43.50   Los   Angeles   CA   East   - Drivers   2344457     119.25   Los   Angeles   CA   West   - Drivers
2756232            579.75   Los   Angeles   CA   East   - Drivers   2598656      79.50   Los   Angeles   CA   West   - Drivers
2573064            566.25   Los   Angeles   CA   East   - Drivers   2714610      33.50   Los   Angeles   CA   West   - Drivers
2842726              8.00   Los   Angeles   CA   East   - Drivers   2606639     546.50   Los   Angeles   CA   West   - Drivers
887296             100.50   Los   Angeles   CA   East   - Drivers   2695815     826.00   Los   Angeles   CA   West   - Drivers
2180368          1,788.25   Los   Angeles   CA   East   - Drivers   1150264       0.00   Los   Angeles   CA   West   - Drivers
2845982             28.00   Los   Angeles   CA   East   - Drivers   1217132   4,646.25   Los   Angeles   CA   West   - Drivers
2197045            482.75   Los   Angeles   CA   East   - Drivers   1327564     242.75   Los   Angeles   CA   West   - Drivers
2224427          3,921.23   Los   Angeles   CA   East   - Drivers   2544141     614.50   Los   Angeles   CA   West   - Drivers
2820860            120.50   Los   Angeles   CA   East   - Drivers   2406702     955.17   Los   Angeles   CA   West   - Drivers
2173010             22.50   Los   Angeles   CA   East   - Drivers   2635164     221.50   Los   Angeles   CA   West   - Drivers
2489852            130.93   Los   Angeles   CA   East   - Drivers   2163349     745.50   Los   Angeles   CA   West   - Drivers
885119             479.75   Los   Angeles   CA   East   - Drivers   2382191     189.50   Los   Angeles   CA   West   - Drivers
698457             125.50   Los   Angeles   CA   East   - Drivers   2822833      75.25   Los   Angeles   CA   West   - Drivers
2528551             43.50   Los   Angeles   CA   East   - Drivers   2719368     189.00   Los   Angeles   CA   West   - Drivers
1173320             25.25   Los   Angeles   CA   East   - Drivers   2641488     772.75   Los   Angeles   CA   West   - Drivers
957571              83.50   Los   Angeles   CA   East   - Drivers   1261026      65.75   Los   Angeles   CA   West   - Drivers
2583780             97.25   Los   Angeles   CA   East   - Drivers   2575050   1,467.75   Los   Angeles   CA   West   - Drivers
2432569            957.55   Los   Angeles   CA   East   - Drivers   1270231      20.00   Los   Angeles   CA   West   - Drivers
1196933             33.00   Los   Angeles   CA   East   - Drivers   2479934   2,118.67   Los   Angeles   CA   West   - Drivers
2627524            336.00   Los   Angeles   CA   East   - Drivers   888074      489.00   Los   Angeles   CA   West   - Drivers
2663854             35.75   Los   Angeles   CA   East   - Drivers   1367983   1,671.05   Los   Angeles   CA   West   - Drivers
848939             564.50   Los   Angeles   CA   East   - Drivers   2151932      63.50   Los   Angeles   CA   West   - Drivers
2650662             27.00   Los   Angeles   CA   East   - Drivers   1412239      33.25   Los   Angeles   CA   West   - Drivers
891247              62.00   Los   Angeles   CA   East   - Drivers   2515280     370.75   Los   Angeles   CA   West   - Drivers
1461005             67.75   Los   Angeles   CA   East   - Drivers   1327688   1,653.77   Los   Angeles   CA   West   - Drivers
2495388            116.28   Los   Angeles   CA   East   - Drivers   2204969   1,468.00   Los   Angeles   CA   West   - Drivers
2342610          1,593.63   Los   Angeles   CA   East   - Drivers   2543743      47.00   Los   Angeles   CA   West   - Drivers
2771683Case   2:19-cv-08580-JFW-MAA       Document
                   75.00 Los Angeles CA East - Drivers 38-3 Filed 03/22/21 Page
                                                            1318888             4 ofLos
                                                                             17.00    9 Angeles
                                                                                         Page IDCA #:667
                                                                                                   West - Drivers
893885              17.75   Los   Angeles   CA   East   - Drivers   2665938     605.25   Los   Angeles   CA   West   - Drivers
2810296            108.25   Los   Angeles   CA   East   - Drivers   2685434   1,222.00   Los   Angeles   CA   West   - Drivers
1196839            381.21   Los   Angeles   CA   East   - Drivers   1446253   1,232.50   Los   Angeles   CA   West   - Drivers
1331814          1,987.75   Los   Angeles   CA   East   - Drivers   2235680     325.75   Los   Angeles   CA   West   - Drivers
1329550          3,869.00   Los   Angeles   CA   East   - Drivers   1234837   1,230.00   Los   Angeles   CA   West   - Drivers
2391936          1,683.30   Los   Angeles   CA   East   - Drivers   2754677     128.00   Los   Angeles   CA   West   - Drivers
1383543            833.75   Los   Angeles   CA   East   - Drivers   898072      541.75   Los   Angeles   CA   West   - Drivers
1404114          4,137.00   Los   Angeles   CA   East   - Drivers   771275    1,696.00   Los   Angeles   CA   West   - Drivers
2478155            117.50   Los   Angeles   CA   East   - Drivers   907708      290.75   Los   Angeles   CA   West   - Drivers
2501694             70.50   Los   Angeles   CA   East   - Drivers   1210943     192.50   Los   Angeles   CA   West   - Drivers
1452168            106.50   Los   Angeles   CA   East   - Drivers   1367808     990.50   Los   Angeles   CA   West   - Drivers
1445467            108.00   Los   Angeles   CA   East   - Drivers   1405305   1,793.00   Los   Angeles   CA   West   - Drivers
2439142            750.50   Los   Angeles   CA   East   - Drivers   2729740      62.00   Los   Angeles   CA   West   - Drivers
1271352            281.27   Los   Angeles   CA   East   - Drivers   2541454     339.70   Los   Angeles   CA   West   - Drivers
1411570            725.00   Los   Angeles   CA   East   - Drivers   2268391     295.25   Los   Angeles   CA   West   - Drivers
2462215            137.32   Los   Angeles   CA   East   - Drivers   1145700      41.50   Los   Angeles   CA   West   - Drivers
2357798            107.50   Los   Angeles   CA   East   - Drivers   2370659   4,715.55   Los   Angeles   CA   West   - Drivers
1137650            960.75   Los   Angeles   CA   East   - Drivers   941925    1,644.25   Los   Angeles   CA   West   - Drivers
531355              27.00   Los   Angeles   CA   East   - Drivers   1371019     434.50   Los   Angeles   CA   West   - Drivers
2538865            896.50   Los   Angeles   CA   East   - Drivers   2487905      67.50   Los   Angeles   CA   West   - Drivers
1398221             34.75   Los   Angeles   CA   East   - Drivers   1367674   3,113.55   Los   Angeles   CA   West   - Drivers
920867             164.25   Los   Angeles   CA   East   - Drivers   1309259   1,268.00   Los   Angeles   CA   West   - Drivers
2226983             50.67   Los   Angeles   CA   East   - Drivers   1236496     181.75   Los   Angeles   CA   West   - Drivers
2712141            745.92   Los   Angeles   CA   East   - Drivers   2666020     353.50   Los   Angeles   CA   West   - Drivers
2636983            798.16   Los   Angeles   CA   East   - Drivers   580681      115.25   Los   Angeles   CA   West   - Drivers
1165493            210.75   Los   Angeles   CA   East   - Drivers   836410    2,803.25   Los   Angeles   CA   West   - Drivers
2391515            481.25   Los   Angeles   CA   East   - Drivers   2388584     222.75   Los   Angeles   CA   West   - Drivers
836401             446.75   Los   Angeles   CA   East   - Drivers   2182519   3,686.08   Los   Angeles   CA   West   - Drivers
904437             140.00   Los   Angeles   CA   East   - Drivers   1359321     100.25   Los   Angeles   CA   West   - Drivers
699379           9,536.25   Los   Angeles   CA   East   - Drivers   2778186      71.42   Los   Angeles   CA   West   - Drivers
2656746          1,127.00   Los   Angeles   CA   East   - Drivers   2217125   3,790.25   Los   Angeles   CA   West   - Drivers
2413697          1,972.30   Los   Angeles   CA   East   - Drivers   873812    3,376.50   Los   Angeles   CA   West   - Drivers
1431922            774.75   Los   Angeles   CA   East   - Drivers   1323736   4,568.50   Los   Angeles   CA   West   - Drivers
822464             671.50   Los   Angeles   CA   East   - Drivers   1315877      39.75   Los   Angeles   CA   West   - Drivers
1147903             16.00   Los   Angeles   CA   East   - Drivers   1325831     100.75   Los   Angeles   CA   West   - Drivers
2653153             97.50   Los   Angeles   CA   East   - Drivers   1395468      11.75   Los   Angeles   CA   West   - Drivers
716456             772.00   Los   Angeles   CA   East   - Drivers   922185    2,785.25   Los   Angeles   CA   West   - Drivers
794286             109.50   Los   Angeles   CA   East   - Drivers   863942      280.00   Los   Angeles   CA   West   - Drivers
807764              45.00   Los   Angeles   CA   East   - Drivers   2574778   1,874.65   Los   Angeles   CA   West   - Drivers
2661390             17.50   Los   Angeles   CA   East   - Drivers   1302509     704.50   Los   Angeles   CA   West   - Drivers
2281504            234.50   Los   Angeles   CA   East   - Drivers   2784621     489.50   Los   Angeles   CA   West   - Drivers
1452325            151.00   Los   Angeles   CA   East   - Drivers   2533319     326.30   Los   Angeles   CA   West   - Drivers
1375179          2,156.00   Los   Angeles   CA   East   - Drivers   1321979   1,334.25   Los   Angeles   CA   West   - Drivers
1153349          2,211.25   Los   Angeles   CA   East   - Drivers   1393645     651.75   Los   Angeles   CA   West   - Drivers
808128           1,140.75   Los   Angeles   CA   East   - Drivers   2453794   1,620.75   Los   Angeles   CA   West   - Drivers
2152819             29.75   Los   Angeles   CA   East   - Drivers   2205876     663.75   Los   Angeles   CA   West   - Drivers
931567              20.50   Los   Angeles   CA   East   - Drivers   2576296   1,158.43   Los   Angeles   CA   West   - Drivers
701464           3,705.25   Los   Angeles   CA   East   - Drivers   2408756     595.55   Los   Angeles   CA   West   - Drivers
1185560          2,728.44   Los   Angeles   CA   East   - Drivers   2151911      98.00   Los   Angeles   CA   West   - Drivers
1421810            553.50   Los   Angeles   CA   East   - Drivers   754033      854.50   Los   Angeles   CA   West   - Drivers
2662448            213.07   Los   Angeles   CA   East   - Drivers   1261117   2,808.25   Los   Angeles   CA   West   - Drivers
2578506            366.75   Los   Angeles   CA   East   - Drivers   2419133     103.50   Los   Angeles   CA   West   - Drivers
1312440             48.75   Los   Angeles   CA   East   - Drivers   1318919     472.75   Los   Angeles   CA   West   - Drivers
888097             411.55   Los   Angeles   CA   East   - Drivers   1379828   4,835.75   Los   Angeles   CA   West   - Drivers
2246218             56.50   Los   Angeles   CA   East   - Drivers   1376726      48.00   Los   Angeles   CA   West   - Drivers
2408801          1,222.50   Los   Angeles   CA   East   - Drivers   888004    2,188.25   Los   Angeles   CA   West   - Drivers
2668035             92.58   Los   Angeles   CA   East   - Drivers   877325      901.25   Los   Angeles   CA   West   - Drivers
962990             982.75   Los   Angeles   CA   East   - Drivers   1187846   2,585.75   Los   Angeles   CA   West   - Drivers
807782             193.50   Los   Angeles   CA   East   - Drivers   1406401      22.50   Los   Angeles   CA   West   - Drivers
2342527            148.50   Los   Angeles   CA   East   - Drivers   2633567      89.75   Los   Angeles   CA   West   - Drivers
1186307              8.75   Los   Angeles   CA   East   - Drivers   1309398   3,092.00   Los   Angeles   CA   West   - Drivers
2599082Case   2:19-cv-08580-JFW-MAA       Document
                  477.00 Los Angeles CA East - Drivers 38-3 Filed
                                                            95118703/22/21 Page 5 ofMilwaukee
                                                                             41.75    9 PageWIID  #:668
                                                                                               - Drivers
2391375             8.00   Los   Angeles   CA   East   - Drivers   1181065      58.00   Omaha NE - Drivers
846105          1,689.22   Los   Angeles   CA   East   - Drivers   1242540   1,936.75   Omaha NE - Drivers
716644             91.00   Los   Angeles   CA   East   - Drivers   914526       96.50   Orlando FL - Drivers
874530            302.25   Los   Angeles   CA   East   - Drivers   1441397      72.75   Phoenix AZ - Drivers
2339121         1,606.25   Los   Angeles   CA   East   - Drivers   1369619      12.25   Phoenix AZ - Drivers
2547625         1,584.00   Los   Angeles   CA   East   - Drivers   2387569   2,434.50   Phoenix AZ - Drivers
2583436         1,187.77   Los   Angeles   CA   East   - Drivers   2564501   1,635.94   Phoenix AZ - Drivers
1402917           892.25   Los   Angeles   CA   East   - Drivers   1368938     592.25   Phoenix AZ - Drivers
1163213            13.00   Los   Angeles   CA   East   - Drivers   1421024     710.00   Sacramento CA - Drivers
2349394           399.22   Los   Angeles   CA   East   - Drivers   1246098     240.00   Sacramento CA - Drivers
2489729           370.75   Los   Angeles   CA   East   - Drivers   2381891   1,477.25   Sacramento CA - Drivers
2353870            75.50   Los   Angeles   CA   East   - Drivers   2642557     238.25   Sacramento CA - Drivers
2455694           201.55   Los   Angeles   CA   East   - Drivers   785549    3,420.47   Sacramento CA - Drivers
2170363           686.78   Los   Angeles   CA   East   - Drivers   2635334      93.00   Sacramento CA - Drivers
2490438           754.00   Los   Angeles   CA   East   - Drivers   2412934     373.50   Sacramento CA - Drivers
2805387           310.80   Los   Angeles   CA   East   - Drivers   2462219     149.00   Sacramento CA - Drivers
707737          7,894.25   Los   Angeles   CA   East   - Drivers   2154286   1,440.50   Sacramento CA - Drivers
1204837            42.25   Los   Angeles   CA   East   - Drivers   2353816     246.00   Sacramento CA - Drivers
1419352             5.00   Los   Angeles   CA   East   - Drivers   2836428      32.00   Sacramento CA - Drivers
2760853            19.50   Los   Angeles   CA   East   - Drivers   2439601     105.00   Sacramento CA - Drivers
2468750         1,947.62   Los   Angeles   CA   East   - Drivers   2655603     364.25   Sacramento CA - Drivers
2207109         1,339.00   Los   Angeles   CA   East   - Drivers   1248960      49.00   Sacramento CA - Drivers
2209193           234.25   Los   Angeles   CA   East   - Drivers   868221      214.00   Sacramento CA - Drivers
715528            285.00   Los   Angeles   CA   East   - Drivers   837786      381.75   Sacramento CA - Drivers
2258598           229.69   Los   Angeles   CA   East   - Drivers   1222107      25.00   Sacramento CA - Drivers
625385          1,018.50   Los   Angeles   CA   East   - Drivers   2678889   1,093.25   Sacramento CA - Drivers
732518             58.00   Los   Angeles   CA   East   - Drivers   1344898     812.30   Sacramento CA - Drivers
1161516         3,669.76   Los   Angeles   CA   East   - Drivers   2635477     355.25   Sacramento CA - Drivers
1161511           190.00   Los   Angeles   CA   East   - Drivers   819385    1,668.75   Sacramento CA - Drivers
1452907         2,585.20   Los   Angeles   CA   East   - Drivers   2622641      73.75   Sacramento CA - Drivers
920435              5.00   Los   Angeles   CA   East   - Drivers   2689856      66.45   Sacramento CA - Drivers
1336920             8.00   Los   Angeles   CA   East   - Drivers   2335326   5,290.20   Sacramento CA - Drivers
2178855           503.75   Los   Angeles   CA   East   - Drivers   2242918      89.00   Sacramento CA - Drivers
2245683             9.25   Los   Angeles   CA   East   - Drivers   2278555     874.25   Sacramento CA - Drivers
1442949           618.00   Los   Angeles   CA   East   - Drivers   2388235     564.25   Sacramento CA - Drivers
1369481            91.75   Los   Angeles   CA   East   - Drivers   1328697     608.35   Sacramento CA - Drivers
2253412           191.00   Los   Angeles   CA   East   - Drivers   738520       79.00   Sacramento CA - Drivers
2195969           122.00   Los   Angeles   CA   East   - Drivers   2642293      66.50   Sacramento CA - Drivers
2191723            11.25   Los   Angeles   CA   East   - Drivers   2252036      11.00   Sacramento CA - Drivers
2442924            16.50   Los   Angeles   CA   East   - Drivers   1255883      34.25   Sacramento CA - Drivers
2759625           308.00   Los   Angeles   CA   East   - Drivers   1417837      36.75   Sacramento CA - Drivers
1656273           553.75   Los   Angeles   CA   East   - Drivers   2781921     267.00   Sacramento CA - Drivers
1423857           114.00   Los   Angeles   CA   East   - Drivers   918610        7.00   Sacramento CA - Drivers
1383393         1,366.00   Los   Angeles   CA   East   - Drivers   2655383     424.00   Sacramento CA - Drivers
2730947           920.50   Los   Angeles   CA   East   - Drivers   2282602      78.50   Sacramento CA - Drivers
2469048           296.08   Los   Angeles   CA   East   - Drivers   2444687   1,536.20   Sacramento CA - Drivers
2420540           204.00   Los   Angeles   CA   East   - Drivers   2423318     254.25   Sacramento CA - Drivers
2400774           348.09   Los   Angeles   CA   East   - Drivers   1293897     108.00   Sacramento CA - Drivers
2373743           383.75   Los   Angeles   CA   East   - Drivers   2168647   4,184.25   Sacramento CA - Drivers
2239147         1,619.42   Los   Angeles   CA   East   - Drivers   2688027     145.75   Sacramento CA - Drivers
2651444           208.50   Los   Angeles   CA   East   - Drivers   1434196     143.75   Sacramento CA - Drivers
2180571             7.50   Los   Angeles   CA   East   - Drivers   1293177     201.75   Sacramento CA - Drivers
707820              9.50   Los   Angeles   CA   East   - Drivers   2696533     179.50   Sacramento CA - Drivers
2674593         1,376.00   Los   Angeles   CA   East   - Drivers   1446145   1,050.25   Sacramento CA - Drivers
2554452         1,545.25   Los   Angeles   CA   East   - Drivers   1330046     111.00   Sacramento CA - Drivers
2469032            97.25   Los   Angeles   CA   East   - Drivers   2417243       8.50   Sacramento CA - Drivers
2624691           541.99   Los   Angeles   CA   East   - Drivers   1157996     599.00   Sacramento CA - Drivers
909005          2,431.00   Los   Angeles   CA   East   - Drivers   1360001     362.25   Sacramento CA - Drivers
2454108            75.50   Los   Angeles   CA   East   - Drivers   2268166   2,137.20   Sacramento CA - Drivers
694632          1,926.50   Los   Angeles   CA   East   - Drivers   1282778     211.00   Sacramento CA - Drivers
2401319           128.75   Los   Angeles   CA   East   - Drivers   1435858      69.75   Sacramento CA - Drivers
2474595Case   2:19-cv-08580-JFW-MAA       Document
                  425.48 Los Angeles CA East - Drivers 38-3 Filed 03/22/21 Page
                                                            2396381             6 ofSacramento
                                                                            542.33   9 Page CA ID -#:669
                                                                                                    Drivers
2256907         2,736.40   Los   Angeles   CA   East   - Drivers   2570392   1,955.25   Sacramento   CA   - Drivers
1166627            12.00   Los   Angeles   CA   East   - Drivers   2280961     508.00   Sacramento   CA   - Drivers
951701             71.50   Los   Angeles   CA   East   - Drivers   2800214     215.00   Sacramento   CA   - Drivers
2556248            36.50   Los   Angeles   CA   East   - Drivers   2640478   1,902.00   Sacramento   CA   - Drivers
2482172             5.00   Los   Angeles   CA   East   - Drivers   1296357     910.50   Sacramento   CA   - Drivers
1186037           208.25   Los   Angeles   CA   East   - Drivers   2687740      71.62   Sacramento   CA   - Drivers
2730511           256.50   Los   Angeles   CA   East   - Drivers   1209904   1,069.00   Sacramento   CA   - Drivers
2406850             9.50   Los   Angeles   CA   East   - Drivers   2370622   2,589.20   Sacramento   CA   - Drivers
2632127            75.00   Los   Angeles   CA   East   - Drivers   1306703       4.50   Sacramento   CA   - Drivers
1159172           465.80   Los   Angeles   CA   East   - Drivers   923993    5,034.50   Sacramento   CA   - Drivers
551958             14.50   Los   Angeles   CA   East   - Drivers   2238774       4.00   Sacramento   CA   - Drivers
715666              8.00   Los   Angeles   CA   East   - Drivers   1318738      24.00   Sacramento   CA   - Drivers
1354603           609.75   Los   Angeles   CA   East   - Drivers   2599811     232.50   Sacramento   CA   - Drivers
2838125            94.75   Los   Angeles   CA   East   - Drivers   2232931      55.75   Sacramento   CA   - Drivers
2402087         1,269.87   Los   Angeles   CA   East   - Drivers   1353717     276.00   Sacramento   CA   - Drivers
869598            221.00   Los   Angeles   CA   East   - Drivers   2332290     547.37   Sacramento   CA   - Drivers
1181113           696.75   Los   Angeles   CA   East   - Drivers   1363570     809.00   Sacramento   CA   - Drivers
1397207           570.00   Los   Angeles   CA   East   - Drivers   2362999     198.25   Sacramento   CA   - Drivers
936652          2,620.67   Los   Angeles   CA   East   - Drivers   2168699   1,631.00   Sacramento   CA   - Drivers
948099          2,310.25   Los   Angeles   CA   East   - Drivers   2166973       8.00   Sacramento   CA   - Drivers
2481473         1,188.75   Los   Angeles   CA   East   - Drivers   1361390   3,778.35   Sacramento   CA   - Drivers
2178910            50.50   Los   Angeles   CA   East   - Drivers   2468405   1,729.30   Sacramento   CA   - Drivers
1211156           276.00   Los   Angeles   CA   East   - Drivers   2545264     147.00   Sacramento   CA   - Drivers
2412881            22.50   Los   Angeles   CA   East   - Drivers   1263087      12.00   Sacramento   CA   - Drivers
2373166         1,360.05   Los   Angeles   CA   East   - Drivers   2345123   1,057.55   Sacramento   CA   - Drivers
2432921           714.50   Los   Angeles   CA   East   - Drivers   1355439   1,343.00   Sacramento   CA   - Drivers
1285599            33.50   Los   Angeles   CA   East   - Drivers   2477805     755.79   Sacramento   CA   - Drivers
2800906           261.25   Los   Angeles   CA   East   - Drivers   2539930      17.80   Sacramento   CA   - Drivers
609514            105.00   Los   Angeles   CA   East   - Drivers   2375648     592.55   Sacramento   CA   - Drivers
929900             16.00   Los   Angeles   CA   East   - Drivers   2513332     529.35   Sacramento   CA   - Drivers
2566059           185.49   Los   Angeles   CA   East   - Drivers   2567964     322.00   Sacramento   CA   - Drivers
924941            629.75   Los   Angeles   CA   East   - Drivers   2661285   1,403.75   Sacramento   CA   - Drivers
1347960           243.75   Los   Angeles   CA   East   - Drivers   2185014      33.50   Sacramento   CA   - Drivers
1443484         2,305.75   Los   Angeles   CA   East   - Drivers   2336089     671.00   Sacramento   CA   - Drivers
1306093            27.00   Los   Angeles   CA   East   - Drivers   915836      176.00   Sacramento   CA   - Drivers
1404561            21.75   Los   Angeles   CA   East   - Drivers   2168147   1,534.05   Sacramento   CA   - Drivers
750321         11,277.50   Los   Angeles   CA   East   - Drivers   2631297   1,648.75   Sacramento   CA   - Drivers
1218046           405.00   Los   Angeles   CA   East   - Drivers   2658761     815.75   Sacramento   CA   - Drivers
2570271         1,560.00   Los   Angeles   CA   East   - Drivers   1454238      23.00   Sacramento   CA   - Drivers
807893              8.00   Los   Angeles   CA   East   - Drivers   1341840      62.25   Sacramento   CA   - Drivers
2642671         1,058.25   Los   Angeles   CA   East   - Drivers   1294152      15.50   Sacramento   CA   - Drivers
2465512           484.57   Los   Angeles   CA   East   - Drivers   2354687      16.00   Sacramento   CA   - Drivers
1350969         6,255.75   Los   Angeles   CA   East   - Drivers   2585424   2,102.00   Sacramento   CA   - Drivers
1180189           932.00   Los   Angeles   CA   East   - Drivers   2439609      99.00   Sacramento   CA   - Drivers
951257          1,611.60   Los   Angeles   CA   East   - Drivers   1407575       6.50   Sacramento   CA   - Drivers
2582875            46.50   Los   Angeles   CA   East   - Drivers   1260457     118.00   Sacramento   CA   - Drivers
1210692            29.50   Los   Angeles   CA   East   - Drivers   1148885     583.25   Sacramento   CA   - Drivers
920451              6.00   Los   Angeles   CA   East   - Drivers   2640321     248.45   Sacramento   CA   - Drivers
1197408            38.50   Los   Angeles   CA   East   - Drivers   2608297   1,404.00   Sacramento   CA   - Drivers
1453140             4.00   Los   Angeles   CA   East   - Drivers   2144313   1,370.25   Sacramento   CA   - Drivers
2217037           679.25   Los   Angeles   CA   East   - Drivers   1160967     643.75   Sacramento   CA   - Drivers
2767623           393.12   Los   Angeles   CA   East   - Drivers   2261750     109.00   Sacramento   CA   - Drivers
2618593           385.41   Los   Angeles   CA   East   - Drivers   786186       90.00   Sacramento   CA   - Drivers
2730122           111.25   Los   Angeles   CA   East   - Drivers   2498709   2,586.45   Sacramento   CA   - Drivers
1458403           583.00   Los   Angeles   CA   East   - Drivers   2500237   1,813.40   Sacramento   CA   - Drivers
961675            225.50   Los   Angeles   CA   East   - Drivers   1511248      99.25   Sacramento   CA   - Drivers
868531          1,226.50   Los   Angeles   CA   East   - Drivers   2171720   6,116.69   Sacramento   CA   - Drivers
924961            896.00   Los   Angeles   CA   East   - Drivers   1429254   2,313.85   Sacramento   CA   - Drivers
2461057             8.00   Los   Angeles   CA   East   - Drivers   2700760   1,230.25   Sacramento   CA   - Drivers
895873            351.25   Los   Angeles   CA   East   - Drivers   2227494   4,120.68   Sacramento   CA   - Drivers
2414410         1,631.43   Los   Angeles   CA   East   - Drivers   1387657   2,110.35   Sacramento   CA   - Drivers
2651352Case   2:19-cv-08580-JFW-MAA       Document
                  421.75 Los Angeles CA West - Drivers 38-3 Filed 03/22/21 Page
                                                            2181680              7 ofSacramento
                                                                           1,147.75   9 Page CA ID -#:670
                                                                                                     Drivers
2363000            558.75   Los   Angeles   CA   West   - Drivers   2683662      69.00   Sacramento   CA   - Drivers
1354405             45.50   Los   Angeles   CA   West   - Drivers   2243585   5,033.82   Sacramento   CA   - Drivers
1291848            365.00   Los   Angeles   CA   West   - Drivers   2494631     558.75   Sacramento   CA   - Drivers
698796           3,250.50   Los   Angeles   CA   West   - Drivers   2768389      84.64   Sacramento   CA   - Drivers
1435363             44.25   Los   Angeles   CA   West   - Drivers   2491531     147.25   Sacramento   CA   - Drivers
2140587          4,991.55   Los   Angeles   CA   West   - Drivers   2334665      17.25   Sacramento   CA   - Drivers
1281611            116.25   Los   Angeles   CA   West   - Drivers   2145714     983.00   Sacramento   CA   - Drivers
2170144          1,931.00   Los   Angeles   CA   West   - Drivers   2708338      24.00   Sacramento   CA   - Drivers
933239             613.00   Los   Angeles   CA   West   - Drivers   2762454     617.90   Sacramento   CA   - Drivers
1260509          4,061.50   Los   Angeles   CA   West   - Drivers   1266732   1,939.77   Sacramento   CA   - Drivers
1365244            610.75   Los   Angeles   CA   West   - Drivers   2596875      12.00   Sacramento   CA   - Drivers
2467571            521.00   Los   Angeles   CA   West   - Drivers   2143212     538.00   Sacramento   CA   - Drivers
1318662            177.00   Los   Angeles   CA   West   - Drivers   1349409      11.75   Sacramento   CA   - Drivers
1430787          2,315.25   Los   Angeles   CA   West   - Drivers   1369726     324.50   Sacramento   CA   - Drivers
2781478            180.80   Los   Angeles   CA   West   - Drivers   2590014      10.00   Sacramento   CA   - Drivers
1286281            598.00   Los   Angeles   CA   West   - Drivers   1310594   1,788.20   Sacramento   CA   - Drivers
1258927              7.25   Los   Angeles   CA   West   - Drivers   1340504   1,387.50   Sacramento   CA   - Drivers
2373540          1,215.30   Los   Angeles   CA   West   - Drivers   2332272       8.75   Sacramento   CA   - Drivers
1250669          7,829.05   Los   Angeles   CA   West   - Drivers   2523998       7.50   Sacramento   CA   - Drivers
2407842            231.50   Los   Angeles   CA   West   - Drivers   2274247     197.50   Sacramento   CA   - Drivers
2791885            466.00   Los   Angeles   CA   West   - Drivers   2760616     568.41   Sacramento   CA   - Drivers
2807348             22.75   Los   Angeles   CA   West   - Drivers   1259035      11.50   Sacramento   CA   - Drivers
1283559             77.75   Los   Angeles   CA   West   - Drivers   2207757   2,126.25   Sacramento   CA   - Drivers
1199299          1,752.75   Los   Angeles   CA   West   - Drivers   2256926      48.75   Sacramento   CA   - Drivers
1145985            482.75   Los   Angeles   CA   West   - Drivers   1181395      43.75   Sacramento   CA   - Drivers
2377718            240.00   Los   Angeles   CA   West   - Drivers   1302121   2,779.50   Sacramento   CA   - Drivers
2466975            127.75   Los   Angeles   CA   West   - Drivers   2421460   1,387.25   Sacramento   CA   - Drivers
2342117            161.50   Los   Angeles   CA   West   - Drivers   2836027      50.50   Sacramento   CA   - Drivers
2423148          1,297.75   Los   Angeles   CA   West   - Drivers   1403298      80.50   Sacramento   CA   - Drivers
2422153             12.00   Los   Angeles   CA   West   - Drivers   1373277     223.00   Sacramento   CA   - Drivers
2482960            398.00   Los   Angeles   CA   West   - Drivers   1403517   1,011.06   Sacramento   CA   - Drivers
778264           4,562.75   Los   Angeles   CA   West   - Drivers   2572428   2,234.50   Sacramento   CA   - Drivers
871889             798.95   Los   Angeles   CA   West   - Drivers   2599194     544.25   Sacramento   CA   - Drivers
2781187             12.00   Los   Angeles   CA   West   - Drivers   2701752   1,174.25   Sacramento   CA   - Drivers
2636137          1,057.05   Los   Angeles   CA   West   - Drivers   1248385   7,334.80   Sacramento   CA   - Drivers
2553606            319.50   Los   Angeles   CA   West   - Drivers   2551952     246.50   Sacramento   CA   - Drivers
1336391          5,877.55   Los   Angeles   CA   West   - Drivers   1147942     355.50   Sacramento   CA   - Drivers
1347623             48.50   Los   Angeles   CA   West   - Drivers   2257048     128.75   Sacramento   CA   - Drivers
1354618            803.50   Los   Angeles   CA   West   - Drivers   1402324   1,010.80   Sacramento   CA   - Drivers
899036           1,468.05   Los   Angeles   CA   West   - Drivers   1448494      24.00   Sacramento   CA   - Drivers
1205457          1,072.25   Los   Angeles   CA   West   - Drivers   2517937   2,650.22   Sacramento   CA   - Drivers
2607459            101.75   Los   Angeles   CA   West   - Drivers   1416766      22.00   Sacramento   CA   - Drivers
1299068          4,411.50   Los   Angeles   CA   West   - Drivers   2173547     868.75   Sacramento   CA   - Drivers
2455866            159.25   Los   Angeles   CA   West   - Drivers   1234450   2,113.25   Sacramento   CA   - Drivers
2529264          1,049.17   Los   Angeles   CA   West   - Drivers   1302090      28.50   Sacramento   CA   - Drivers
1169308            347.45   Los   Angeles   CA   West   - Drivers   152075       62.50   Sacramento   CA   - Drivers
1222649            954.00   Los   Angeles   CA   West   - Drivers   1271426      90.00   Sacramento   CA   - Drivers
1353699          1,456.00   Los   Angeles   CA   West   - Drivers   2793630      83.75   Sacramento   CA   - Drivers
713426           1,110.75   Los   Angeles   CA   West   - Drivers   2368171     276.00   Sacramento   CA   - Drivers
2447894            352.50   Los   Angeles   CA   West   - Drivers   2607260   1,758.25   Sacramento   CA   - Drivers
1333667            219.50   Los   Angeles   CA   West   - Drivers   1308727     161.00   Sacramento   CA   - Drivers
2244867             65.00   Los   Angeles   CA   West   - Drivers   769106       84.30   Sacramento   CA   - Drivers
2219916            104.00   Los   Angeles   CA   West   - Drivers   2506821   1,970.05   Sacramento   CA   - Drivers
2730927            684.50   Los   Angeles   CA   West   - Drivers   2712700     420.00   Sacramento   CA   - Drivers
2547397          1,015.00   Los   Angeles   CA   West   - Drivers   1438472     851.08   Sacramento   CA   - Drivers
2584035             38.50   Los   Angeles   CA   West   - Drivers   1315918   3,181.00   Sacramento   CA   - Drivers
1217071          5,300.75   Los   Angeles   CA   West   - Drivers   2624773      49.50   Sacramento   CA   - Drivers
872905           3,585.50   Los   Angeles   CA   West   - Drivers   1441949   1,336.50   Sacramento   CA   - Drivers
2465132            404.50   Los   Angeles   CA   West   - Drivers   1393987   3,535.00   Sacramento   CA   - Drivers
1328783              4.50   Los   Angeles   CA   West   - Drivers   2637094      18.50   Sacramento   CA   - Drivers
2499275          1,721.25   Los   Angeles   CA   West   - Drivers   2464693     138.75   Sacramento   CA   - Drivers
448737 Case   2:19-cv-08580-JFW-MAA        Document
                 1,074.50 Los Angeles CA West - Drivers 38-3 Filed 03/22/21 Page
                                                             2608748              8 ofSacramento
                                                                            1,962.00   9 Page CA ID -#:671
                                                                                                      Drivers
1297800             64.75   Los   Angeles   CA   West   - Drivers   2595071       9.50   Sacramento   CA   - Drivers
2477194            785.00   Los   Angeles   CA   West   - Drivers   1358686   1,437.75   Sacramento   CA   - Drivers
2756636            214.00   Los   Angeles   CA   West   - Drivers   2642669     657.30   Sacramento   CA   - Drivers
2603874          2,491.08   Los   Angeles   CA   West   - Drivers   2459620   2,053.43   Sacramento   CA   - Drivers
1330282             41.75   Los   Angeles   CA   West   - Drivers   2638967     325.00   Sacramento   CA   - Drivers
2662061            142.25   Los   Angeles   CA   West   - Drivers   2377245     660.55   Sacramento   CA   - Drivers
2468766            286.25   Los   Angeles   CA   West   - Drivers   2228682   2,225.00   Sacramento   CA   - Drivers
915290           3,319.25   Los   Angeles   CA   West   - Drivers   2332742      48.00   Sacramento   CA   - Drivers
2533005          1,120.08   Los   Angeles   CA   West   - Drivers   2660661      51.25   Sacramento   CA   - Drivers
2740940             12.00   Los   Angeles   CA   West   - Drivers   2381406     772.25   Sacramento   CA   - Drivers
2540578             50.50   Los   Angeles   CA   West   - Drivers   2566736   1,258.72   Sacramento   CA   - Drivers
1369618             57.00   Los   Angeles   CA   West   - Drivers   984650      855.75   Sacramento   CA   - Drivers
1459249            102.75   Los   Angeles   CA   West   - Drivers   2830326     197.00   Sacramento   CA   - Drivers
1453807          1,471.75   Los   Angeles   CA   West   - Drivers   2177241       8.25   Sacramento   CA   - Drivers
1349976            225.25   Los   Angeles   CA   West   - Drivers   2527941   2,357.25   Sacramento   CA   - Drivers
842614              40.50   Los   Angeles   CA   West   - Drivers   1270534     426.25   Sacramento   CA   - Drivers
1250292            456.50   Los   Angeles   CA   West   - Drivers   2843999       4.50   Sacramento   CA   - Drivers
2579711            196.50   Los   Angeles   CA   West   - Drivers   2597886   1,713.05   Sacramento   CA   - Drivers
2609287          1,182.25   Los   Angeles   CA   West   - Drivers   2206423       8.00   Sacramento   CA   - Drivers
1216350            199.25   Los   Angeles   CA   West   - Drivers   2603646      89.00   Sacramento   CA   - Drivers
2580116          1,543.00   Los   Angeles   CA   West   - Drivers   2649541     187.50   Sacramento   CA   - Drivers
2759678             90.00   Los   Angeles   CA   West   - Drivers   1333583     586.25   Sacramento   CA   - Drivers
2663400          1,525.25   Los   Angeles   CA   West   - Drivers   2701712     986.25   Sacramento   CA   - Drivers
2759825            609.05   Los   Angeles   CA   West   - Drivers   2494442     902.50   Sacramento   CA   - Drivers
1384893            215.75   Los   Angeles   CA   West   - Drivers   1316341     241.75   Sacramento   CA   - Drivers
1322073             19.50   Los   Angeles   CA   West   - Drivers   2283469   2,920.90   Sacramento   CA   - Drivers
1326476            116.75   Los   Angeles   CA   West   - Drivers   2674888   1,308.83   Sacramento   CA   - Drivers
2491967          1,125.00   Los   Angeles   CA   West   - Drivers   900699       10.50   Sacramento   CA   - Drivers
2419157          1,660.75   Los   Angeles   CA   West   - Drivers   2578630     108.25   Sacramento   CA   - Drivers
721427           2,651.50   Los   Angeles   CA   West   - Drivers   738385    2,594.04   Sacramento   CA   - Drivers
1408135             49.75   Los   Angeles   CA   West   - Drivers   2242782     396.00   Sacramento   CA   - Drivers
1398209            612.75   Los   Angeles   CA   West   - Drivers   1455143       4.00   Sacramento   CA   - Drivers
2645938             58.50   Los   Angeles   CA   West   - Drivers   2231207       8.50   Sacramento   CA   - Drivers
1240093            447.00   Los   Angeles   CA   West   - Drivers   2473640   1,719.40   Sacramento   CA   - Drivers
1347859          2,116.75   Los   Angeles   CA   West   - Drivers   1254748   3,146.75   Sacramento   CA   - Drivers
2566744          1,919.25   Los   Angeles   CA   West   - Drivers   2358348     423.75   Sacramento   CA   - Drivers
2519053          2,526.11   Los   Angeles   CA   West   - Drivers   2794854     114.75   Sacramento   CA   - Drivers
1432204            543.00   Los   Angeles   CA   West   - Drivers   2475397     314.75   Sacramento   CA   - Drivers
2544095             30.75   Los   Angeles   CA   West   - Drivers   2559727       6.50   Sacramento   CA   - Drivers
2344065          1,218.25   Los   Angeles   CA   West   - Drivers   1301393       8.00   Sacramento   CA   - Drivers
2238052          2,380.25   Los   Angeles   CA   West   - Drivers   2475458      18.30   Sacramento   CA   - Drivers
2781122            552.00   Los   Angeles   CA   West   - Drivers   1360582     275.50   Sacramento   CA   - Drivers
1382743            656.50   Los   Angeles   CA   West   - Drivers   2638164     850.35   Sacramento   CA   - Drivers
1386128            593.25   Los   Angeles   CA   West   - Drivers   2378639      79.25   Sacramento   CA   - Drivers
2223843          1,127.50   Los   Angeles   CA   West   - Drivers   2246531      89.75   Sacramento   CA   - Drivers
2131508          3,889.90   Los   Angeles   CA   West   - Drivers   1450952     133.75   Sacramento   CA   - Drivers
2590477              8.00   Los   Angeles   CA   West   - Drivers   1430724     409.25   Sacramento   CA   - Drivers
2697765            170.50   Los   Angeles   CA   West   - Drivers   1369439       7.25   Sacramento   CA   - Drivers
2189078          2,047.75   Los   Angeles   CA   West   - Drivers   2524739   1,473.25   Sacramento   CA   - Drivers
2241054            761.95   Los   Angeles   CA   West   - Drivers   2364162   3,726.00   Sacramento   CA   - Drivers
903725           4,230.75   Los   Angeles   CA   West   - Drivers   1348664     329.50   Sacramento   CA   - Drivers
2578586            196.75   Los   Angeles   CA   West   - Drivers   1297782     107.00   Sacramento   CA   - Drivers
1202814            867.50   Los   Angeles   CA   West   - Drivers   2256960     322.00   Sacramento   CA   - Drivers
2423386             37.75   Los   Angeles   CA   West   - Drivers   2738006     494.25   Sacramento   CA   - Drivers
2629810          1,875.58   Los   Angeles   CA   West   - Drivers   1402630     605.00   Sacramento   CA   - Drivers
1367666             22.50   Los   Angeles   CA   West   - Drivers   2659644     508.25   Sacramento   CA   - Drivers
2690510            997.50   Los   Angeles   CA   West   - Drivers   2364990   4,726.88   Sacramento   CA   - Drivers
2386965          2,826.13   Los   Angeles   CA   West   - Drivers   1321189     130.50   Sacramento   CA   - Drivers
2836286             76.43   Los   Angeles   CA   West   - Drivers   2601137   1,102.15   Sacramento   CA   - Drivers
1279601            532.75   Los   Angeles   CA   West   - Drivers   2218944      50.00   Sacramento   CA   - Drivers
917848           1,230.75   Los   Angeles   CA   West   - Drivers   2193132   1,027.25   Sacramento   CA   - Drivers
1187384Case   2:19-cv-08580-JFW-MAA        Document
                 1,172.00 Los Angeles CA West - Drivers 38-3 Filed 03/22/21 Page
                                                             2688664             9 ofSacramento
                                                                              53.00   9 Page CA ID -#:672
                                                                                                     Drivers
901939           1,266.25   Los   Angeles   CA   West   - Drivers   2540636      26.00   Sacramento CA - Drivers
1392406          6,404.40   Los   Angeles   CA   West   - Drivers   898130      373.38   Sacramento CA - Drivers
868073           6,866.50   Los   Angeles   CA   West   - Drivers   2376050     834.85   Sacramento CA - Drivers
2339188          1,284.75   Los   Angeles   CA   West   - Drivers   2782091     497.00   Sacramento CA - Drivers
1322677            193.00   Los   Angeles   CA   West   - Drivers   2283439     750.00   Sacramento CA - Drivers
908754           2,560.75   Los   Angeles   CA   West   - Drivers   2514162      39.50   Sacramento CA - Drivers
2195787            309.25   Los   Angeles   CA   West   - Drivers   2695132      10.50   Sacramento CA - Drivers
1323903            157.00   Los   Angeles   CA   West   - Drivers   1388477   1,949.00   Sacramento CA - Drivers
2611624          1,149.25   Los   Angeles   CA   West   - Drivers   1435573   1,022.25   Sacramento CA - Drivers
1331097             46.50   Los   Angeles   CA   West   - Drivers   2233064     102.50   Sacramento CA - Drivers
886941           3,069.00   Los   Angeles   CA   West   - Drivers   1359149   3,316.95   Sacramento CA - Drivers
1202926          8,091.05   Los   Angeles   CA   West   - Drivers   1310471      92.75   Sacramento CA - Drivers
2545448            695.50   Los   Angeles   CA   West   - Drivers   1357673   1,129.50   Sacramento CA - Drivers
2592104            396.00   Los   Angeles   CA   West   - Drivers   1403196     313.25   Sacramento CA - Drivers
1443270             37.50   Los   Angeles   CA   West   - Drivers   2415066   3,432.09   Sacramento CA - Drivers
2442656            149.50   Los   Angeles   CA   West   - Drivers   2261984     149.50   San Antonio TX - Drivers
2537752            137.00   Los   Angeles   CA   West   - Drivers   2701806      26.75   zz - San Francisco CA - Drivers
2256990            129.75   Los   Angeles   CA   West   - Drivers   1311873   1,753.30   zz - San Francisco CA - Drivers
2592921          1,479.44   Los   Angeles   CA   West   - Drivers   2680097      41.00   zz - San Francisco CA - Drivers
2335488             69.00   Los   Angeles   CA   West   - Drivers   2658891   1,473.91   zz - San Francisco CA - Drivers
2534485             54.00   Los   Angeles   CA   West   - Drivers   2665667     499.25   zz - San Francisco CA - Drivers
2695799            922.58   Los   Angeles   CA   West   - Drivers   2674542     199.75   zz - San Francisco CA - Drivers
883304           2,069.00   Los   Angeles   CA   West   - Drivers   1233751      32.00   zz - San Francisco CA - Drivers
1351400            330.50   Los   Angeles   CA   West   - Drivers   2651343     493.75   zz - San Francisco CA - Drivers
2620790             21.65   Los   Angeles   CA   West   - Drivers   1352285     274.50   zz - San Francisco CA - Drivers
2253532          1,343.25   Los   Angeles   CA   West   - Drivers   914412      706.00   zz - San Francisco CA - Drivers
2335137          2,235.83   Los   Angeles   CA   West   - Drivers   763629       60.00   zz - San Francisco CA - Drivers
2141732            331.75   Los   Angeles   CA   West   - Drivers   2643175     718.25   zz - San Francisco CA - Drivers
2566499             53.75   Los   Angeles   CA   West   - Drivers   2688861     572.75   zz - San Francisco CA - Drivers
2236209             29.50   Los   Angeles   CA   West   - Drivers   2642679     467.00   zz - San Francisco CA - Drivers
873778           9,607.60   Los   Angeles   CA   West   - Drivers   2691488     512.25   zz - San Francisco CA - Drivers
1308835          2,115.00   Los   Angeles   CA   West   - Drivers   81822        21.75   zz - San Francisco CA - Drivers
2657238          1,107.75   Los   Angeles   CA   West   - Drivers
1283569          1,379.10   Los   Angeles   CA   West   - Drivers
804873           2,883.25   Los   Angeles   CA   West   - Drivers
2208652            126.25   Los   Angeles   CA   West   - Drivers
2418964            284.50   Los   Angeles   CA   West   - Drivers
1324696            139.50   Los   Angeles   CA   West   - Drivers
1301237          5,449.00   Los   Angeles   CA   West   - Drivers
926040           8,575.40   Los   Angeles   CA   West   - Drivers
2539747            814.07   Los   Angeles   CA   West   - Drivers
2271864            368.25   Los   Angeles   CA   West   - Drivers
1397206            469.50   Los   Angeles   CA   West   - Drivers
2591565            372.17   Los   Angeles   CA   West   - Drivers
1463722            477.00   Los   Angeles   CA   West   - Drivers
1189845          2,046.25   Los   Angeles   CA   West   - Drivers
2514951            545.80   Los   Angeles   CA   West   - Drivers
1270564          3,463.75   Los   Angeles   CA   West   - Drivers
2141061          4,870.65   Los   Angeles   CA   West   - Drivers
2570726             90.00   Los   Angeles   CA   West   - Drivers
2757105             45.75   Los   Angeles   CA   West   - Drivers
946957             644.75   Los   Angeles   CA   West   - Drivers
2257070            397.50   Los   Angeles   CA   West   - Drivers
1247505             59.25   Los   Angeles   CA   West   - Drivers
2503744            910.16   Los   Angeles   CA   West   - Drivers
1253000            240.50   Los   Angeles   CA   West   - Drivers
2366227          1,586.25   Los   Angeles   CA   West   - Drivers
2670903             56.00   Los   Angeles   CA   West   - Drivers
2482798             16.50   Los   Angeles   CA   West   - Drivers
2412938            555.00   Los   Angeles   CA   West   - Drivers
1231924            674.75   Los   Angeles   CA   West   - Drivers
